Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 11 and 20 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“a routing table mapping first and second destination addresses to the first output interface as a primary output interface and mapping the first destination address to the second output interface as an alternate output interface; a route controller configured to: receive, from the one or more input interfaces, data packets having one of the first destination address or the second destination address; assign, using the routing table, the data packets having one of the first destination address or the second destination address to the primary output interface for transmission on the switching network, the primary output interface being the first output interface; monitor a data storage status of the first output interface queue; and determine, based on the data storage status, whether to activate an alternate route for transmitting data packets having the first destination address over the switching network, the alternate route using the alternate output interface instead of the primary output interface, the alternate output interface being the second output interface; and activate the alternate route based on a determination to activate the alternate route; continue to monitor the data storage status of the first output interface queue following activation of the alternate route to generate a second monitored data storage status; determine, based on the monitored data storage status, whether to deactivate the alternate route; and deactivate the alternate route based on a determination to deactivate the alternate route.”  

Matthews et al. US 10355981 B1 teaches in col. 13 lines 44 to col. 14 line 14 the quality levels, are only calculated periodically or at other intervals, whereas other path state information is collected on a continual basis. For instance, a system may divide time up into periods referred to as measurement epochs, or simply “epochs.” Epochs may be, for example, predefined and regularly occurring intervals of time (e.g. a predefined number of milliseconds or clock cycles, such the subsequence measurement/calculation corresponds to the claimed second monitored data storage status), or potentially varying periods of time delimited by occurrences of certain triggering conditions. Quality levels may only be calculated once each epoch, and only updated at the end or beginning of an epoch. New path state information may be collected throughout a measurement epoch. And in col. 37 lines 24-40 and Fig. 7 block 740 comprises determining whether the quality of the secondary/alternative path selected in block 735 is above the threshold, in similar manner to block 725. More generally, block 740 involves ensuring that the path selected in block 735 is actually of high enough quality to make it worthwhile to redistribute the packet to this path. The threshold is the same as in block 725. The threshold is relative to primary path quality and/or any other paths that may also have been selected in other iterations of blocks 735/740. If the path selected in block 735 is not of sufficient quality, flow 700 may proceed from block 740 to block 745, in which the packet is assigned to the primary path. Col. 39 lines 1-7 Flow 800 may thus involve analyzing path state information to determine whether the quality of any selected secondary and/or alternative path is good enough to warrant redistributing the packet from the path that would be selected by the primary path selection mechanism). However, the prior art fails to teach the claim limitation cited above.

Rom et al. US 6252849 B1 teaches the second input port transits to the enabled state from the disabled state in response to the level of occupancy of the second portion of the buffer of the second output port decreasing below a second level wherein the second input port had transited to the disabled state in response to level of occupancy of the second portion of the second buffer of the second output port exceeding the first level. However, the prior art fails to teach the claim limitation cited above.


Wigren et al. US 20160135075 A1 [0048] The policing and recovery flow control technology in this application ensures that radio base station buffer (queue) lengths are maintained at acceptable values. Under baseline conditions, a normal operation flow control procedure operates to control packet flow in the downlink direction towards a UE for one or more data packet flows. Although flow control is applied to each data flow, only the flow control for one data flow is described to simplify the description. A recovery flow control is triggered under predetermined conditions so as to avoid an excessive buffer build-up in the radio base station buffer and is preferably removed when the buffer fill state (i.e., the amount of data stored in the buffer for the data flow) reaches an acceptable level. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-5, 7-15 and 17-22 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468